EXHIBIT U.S. AUTO PARTS NETWORK, INC. REPORTS FOURTH QUARTER RESULTS · Net sales were $45.8 million, up 35.5% year over year. · Adjusted EBITDA $3.4 million. · Gross margin 36.0%. CARSON, California, February 24, 2010 ― U.S. Auto Parts Network, Inc. (NASDAQ: PRTS), the largest online provider of automotive aftermarket parts and accessories, today reported record net sales for the fourth quarter ended January 2, 2010 of$45.8 million, an increase of $12.0 million or 35.5% over Q4 2008 net sales of $33.8 million.Q4 2009 net income was $0.6 million or $0.02 per diluted share, an increase of $4.1 million over Q4 2008. The Company generated Adjusted EBITDA of $3.4 million for the quarter compared to $0.6 million for Q4 2008. For further information regarding Adjusted EBITDA, including a reconciliation of Adjusted EBITDA to net income (loss), see non-GAAP Financial Measures below. For the year, net sales for 2009 were $176.3 million, an increase of 14.9% from $153.4 million for 2008. Net income for the year 2009 was $1.3 million, or $0.04 per diluted share which includes a non-cash charge for stock option forfeitures of $1.3 million net of tax or $0.04 per diluted share. This compares to a net loss of $16.9 million, or $0.57 per diluted share for 2008 which includes a non-cash impairment charge for goodwill and intangibles of $14.0 million or $0.47 per diluted share. Diluted EPS for the years ended January 2, 2010 and December 31, 2008 included amortization expense related to intangibles of $0.7 million or $0.02 per diluted share and $5.0 million or $0.17 per diluted share, respectively.The Company generated adjusted EBITDA of $13.1 million in 2009 compared to $5.2 million in 2008.Adjusted EBITDA excludes share-based compensation expense of $4.0 million in 2009 and $2.9 million in 2008. “We are pleased to report our second consecutive quarter of strong double digit growth and even more excited that our sales growth percentage continued to accelerate in our seasonally weakest quarter,” stated Shane Evangelist, Chief Executive
